Citation Nr: 1700372	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  11-26 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from December 1984 to April 1985 and on active duty (AD) from November 1985 to August 2000, including service in Southwest Asia from October 1990 to March 1991.  

This matter comes to the Board of Veterans' Appeals (Board) from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes obtaining a medical examination when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  VA must provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has consistently reported that symptoms of his currently diagnosed obstructive sleep apnea (OSA) condition first had onset during active service.  

Service treatment records do not document a diagnosis of sleep apnea during active service; however, within a March 2000 report of medical history, the Veteran reported relevant symptoms including frequent indigestion, recent weight gain, depression, memory loss, and fatigability.  

Post-service private treatment records document the Veteran's diagnosis of moderate OSA following a sleep study in March 2005.  Additionally, an April 2010 statement by the Veteran's private physician notes that the Veteran had reported relevant symptoms for over fifteen years, including significant difficulty with snoring, restless sleep, and gasping for breath during sleep.  The physician noted that although the Veteran did not undergo a sleep study prior to discharge, his in-service complaints of frequent indigestion, recent weight gain, depression, memory loss, and fatigability could be consistent with OSA.  

Additionally, the Veteran has submitted several corroborating buddy statements which attest to the Veteran's loud and excessive snoring, irregular breathing, trouble sleeping, and fatigue (which at times resulted in the assignment of special nighttime duties and separate sleeping accommodations) during various periods of active service, including from October 1990 to April 1991, May 1993 to April 1994, January 1998 to December 1998, March 1998 to March 1999, and January 1999 to July 2000.  

The Veteran is competent to report that he had trouble sleeping in service and since that time, and the numerous corroborating buddy statements are also probative insofar as they report observable symptomatology during active service; moreover, they lend additional credibility to the Veteran's own statements.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, the April 2010 statement of the Veteran's private physician that the Veteran's in-service symptoms could be consistent with OSA is an indication that the Veteran's OSA may be associated with his active service.  McLendon, 20 Vet. App. 79.  As such, as requested within the March 2016 statement of the Veteran's representative, the Veteran must be afforded a VA examination upon remand in order to determine the etiology of his OSA.  38 U.S.C.A. § 5103A(d).  

Additionally, the Veteran has submitted a March 2015 disability benefits questionnaire (DBQ) completed by a private physician which notes that the Veteran had known exposure to burn pits during active duty in support of Desert Storm/Desert Shield, and that such exposure is a known cause of sleep apnea; moreover, the Veteran did not have signs or symptoms of sleep apnea prior to his deployment.  The March 2015 DBQ therefore, is also evidence that weighs in support of the Veteran's claim; however, it has not been considered by the AOJ in the first instance; therefore, this also must be accomplished upon remand.  See 38 C.F.R. § 20.1304(c) (2016).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a qualified examiner in order to determine the nature and etiology of his OSA.  The Veteran's entire claims file and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted and all findings reported in detail.  

The examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's OSA had onset during active service or is otherwise etiologically related to active service.  

In rendering the requested opinion, the examiner must specifically consider and comment upon all relevant evidence of record, including the lay evidence of record regarding the onset of the relevant symptoms during and since active service, and private medical opinions that indicate that the Veteran's OSA may be associated with his active service.  

2.  After completing the above, as well as any other development that may be indicated, readjudicate the Veteran's claim of entitlement to service connection for OSA with consideration of all additional evidence associated with the claims file.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond, after which the matter should be returned to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




